DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been presented for examination based on the amendment filed on 1/4/2022.
Claim 15 is newly rejected under 35 U.S.C. 101 because the claimed invention does not fall in one of the four statutory categories.  
Claims 1-15 are rejected under 35 U.S.C. 101 for being directed to abstract idea.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (Enablement). 
Rejection for claims 5-7 & 12-14, rejected under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of amendment.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20130118736  by Usadi; Adam et al.
This action is made Final.
Examiner Note
Original claim 15 was rejected as missing the limitations after “for:”. A citation similar to “as executed by method claim 1”, would have cured the objection. The currently amended claim 15 introduces new issues under 35 USC 101. 

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9-10:
MPEP 2106.04(c) states, "an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements." In this case, Applicant contends the limitations of generating, using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; completing the second simulation to generate a modeling result of the field; and utilizing the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field, as generally recited in amended independent claims 1 and 8 are non-conventional. The prior art, including those cited in this Office Action, does not teach or suggest a predicted parameter value being a target value to achieve the simulation convergence for a current simulation time point, as generally recited in amended independent claims 1 and 8. The prior art does not achieve the simulation convergence for a current simulation time point. Please refer to arguments below regarding the reasoning why the cited prior art references in this Office Action also fail to teach or suggest the claim limitation of “the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point.”

(Response 1) MPEP 2106.04(c) is directed towards markedly different analysis for nature-based products. This analysis is not applicable to the process claims in instant invention as a process claim herein does not recite a nature-based product. Please see MPEP 2106.04(c) I. Further applicant has not shown what about the claim is non-conventional and instead has made arguments under novelty.
(Argument 2) Applicant has argued in Remarks Pg.10:
Also, Applicant contends the limitations of generating, using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; completing the second simulation to generate a modeling result of the field; and utilizing the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field, as generally recited in amended independent claims 1 and 8, do not constitute basic computer functions to implement an abstract idea. To implement a system or method to generate a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation or utilizing the modeling result to predict hydrocarbon content throughout portions of a field is not considered a generic computer routine by those of ordinary skill in the art as asserted by the Office.

(Response 2) Contrary to the argument the use of machine learning model to generate a predicted parameter (mathematical step in most generic manner) is ancillary to fact that no details of machine learning model are claimed. Please see 
(Argument 3) Applicant has argued in Remarks Pg.10-11:
In regard to the rejection of claims 1-14 under U.S.C. 112(a) failing to comply with the written description requirement and lack of enablement, Applicant has amended independent claims | and 8 to recite “the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point.” This amendment addresses the Office’s concerns that the specification only supports the claimed predicted parameter value of the runtime parameter utilizing a time step.

(Response 3) Please see updated rejection in view of amendment. 
(Argument 4) Applicant has argued in Remarks Pg.11-12:
However, Usadi is entirely silent about its machine learning algorithm devising a predicted parameter as a target value to achieve a simulation convergence for a current simulation time point. Usadi's machine learning algorithm generates a constitutive relationship that provides a solution to a fluid flow, not a simulation convergence for a simulation time point after two simulations. Usadi only mentions the use of time steps applicable in a single simulation. The time step used in Usadi may be set for “a day, a week, a month, a year, 5 years, 10 years or more, depending, at least in part, on the desired length of time for the simulation.” Usadi, { [0068]. With such time steps, Usadi does not intend to perform multiple simulations and makes no mention of a second simulation. Therefore, Usadi fails to teach or suggest “generating, using the at least one processor, the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point,” as recited in independent claim 1.

(Response 4) It appears applicant is arguing that there is a temporal relationship between first simulation and second simulation. The exemplary claim 1 recites:
Claim 1: 
…
generating, using the at least one processor and the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; 

completing, using the at least one processor and at least the predicted parameter value, the second simulation to generate a modeling result of the field;
…

The first simulation is the one with linear solver (Usadi: [0067][0068] in view Fig.3). The second simulation is the machine learning (also in Usadi: [0067][0068]), both The claim does not require they generate solution for the same current time point (see first instantiation of a “current simulation time point” in during second simulation in the second generation step). Also as seen in Usadi ([0067] & Fig.3) the comparison is made with calculated values for each time step and then the time is incremented (Usadi: [0068] & Fig.3). Additionally See Fig.9 & 11 where course/fine grid simulation and ML simulations are both performed. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For at least the above reasons examiner respectfully finds applicant’s arguments unpersuasive. 
------ This is page left blank after this line ------



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is newly rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 15 now is directed to “a computer program” (software per se), which does not fall under one of the four statutory categories, namely processes, machines, manufactures and compositions of matter. 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1:
Step 1: the claim 1 is drawn to a method falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, 
A method for performing a field operation of a field, comprising: 
…
generating,…, a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values; 
…
generating,…,using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; 
completing, …, using at least the predicted parameter value, the second simulation to generate a modeling result of the field.  

Under its broadest reasonable interpretation (BRI), these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim but for the recitation of generic computer components. 
MPEP 2106.04(a)(2)I.C states:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.

Specifically the process steps of generating a machine learning model could be a mathematical calculation, to use the historical parameter values and core data set as inputs, as no details of machine learning model or the inputs or what field it relates to is claimed. The amended limitation of “….wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; …” mere recites the use of the predicted value at current time point and does not add to details of how the generating is achieved or how the machine learning is achieved. Further using the machine learning model for generating a predicted parameter value to achieve simulation convergence in second simulation is generically stated, without any details of how machine learning model is used in this specific application, how it is trained, what are the expected inputs, expected outputs. This may also be a mathematical exercise/concept, but for generic recitation of use of machine learning model, using at least one processor. 
Further the claim is rejected as abstract idea. MPEP 2106.04(a)(2)III states:
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.

Specifically in this case, due to lack of any details of the field of use, what the inputs (parameter and core values) stand for and details of the machine learning model --- one may broadly interpret machine learning model as a function that takes the input and simply generates an output e.g. after having its constants tweaked in the first generating step. E.g.
In the first generating step computes constants A and B (so as to generate the machine learning model):
Y1= f1(A, historical parameter values of runtime parameters)+f2(B, historical core data set)
In the next generating step us the Y to predict parameter values of runtime parameters, where current core data set, A and B are known.
Y2= f1(A, predicted parameter values of runtime parameters)+f2(B, current core data set)
This simple illustration above is not limiting and merely exemplary to demonstrate the breadth of the claim showing how the idea is an abstract idea, given the BRI, it can be performed in human mind (mental process) based on various provided data and/or using mathematical function --- as the claim does not require any level of complexity, or a specific computer ---- making the claim ineligible under this step. Further, the completing steps merely computes the modeling results using the predicted parameters and is also considered generically a mental process (of 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application (See MPEP 2106.04(d)).  In particular, The claim 1 recites additional elements (bolded):
1. A method for performing a field operation of a field, comprising: 
obtaining, using at least one processor, a plurality of historical parameter values of a runtime parameter and a first plurality of historical core datasets, wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation of the field, and wherein each of the first plurality of historical parameter values results in a simulation convergence during the first simulation; 
generating, using the at least one processor, …
obtaining, using the at least one processor, during a second simulation of the field, a current core dataset;
generating, using the at least one processor and …
completing, using the at least one processor and at least the predicted parameter value, the second simulation to generate a modeling result of the field; and 
utilizing, using the at least one processor, the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field.

(1) The additional elements, of at least one processor, in each limitation does not integrate the judicial exceptions into practical application. In particular, the claim(s) recites the additional elements of “using the at least one processor” for the claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component). E.g. no details are presented how the processor is programmed for machine learning/training. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). 
(2) The obtaining steps amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not 
(3) Further, the additional steps of “utilizing… the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field” amount to generally linking the use of the judicial exception to a particular environment of field of use, and does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to predict most generically a value of a runtime parameter, but it does not indicate how the parameter improves or facilitate exploratory and /or production operations of the field based on the algorithm. Merely stating current claimed step is faster1 does not integrate the judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application and are incorporated from above. Step 2A Prong Two is similar to Step 2B in that both analyses involve evaluating a set of judicial considerations to determine if the claim is eligible. The additional steps/element of obtaining the data is amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g). The field of use claimed is generally linking the facilitate exploratory and /or production operations of the field ). See MPEP 2106.05(a)/(h). The generation and use of machine learning model is generically recited to use mathematical concept of machine learning/machine learning model in most generic manner and at best amounts to mere instructions to apply an exception to field of use. See MPEP 2106.05(f) and 2106.05(h). 
Claims 8:
Step 1: the claim 1 is drawn to a system falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, bolded limitation addressed under prong 1 as abstract idea below:
8. A system for performing a field operation of a field, comprising: an exploration and production (E&P) computer system, comprising: a computer processor; and memory storing instructions executed by the computer processor, wherein the instructions comprise functionality to:   obtain a plurality of historical parameter values of a runtime parameter and a first plurality of historical core datasets, wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation, and wherein each of the first plurality of runtime parameter values results in a simulation convergence during the first simulation; generate a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values; obtain, during a second simulation of the field, a current core dataset; generate, using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; complete, using at least the predicted parameter value, the second simulation to generate a modeling result of the field; and utilize the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field; and a repository for storing the machine learning model, the first plurality of historical core datasets, the plurality of historical parameter values, and the predicted parameter value.  

Under its broadest reasonable interpretation (BRI), these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim 
MPEP 2106.04(a)(2)I.C states:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.

Specifically the process steps of generating a machine learning model could be a mathematical calculation, to use the historical parameter values and core data set as inputs, as no details of machine learning model or the inputs or what field it relates to is claimed. Further using the machine learning model for generating a predicted parameter value to achieve simulation convergence in second simulation is generically stated, requiring no need for a computer, no details of how the pervious machine learning model is used or the inputs or what field it relates to is disclosed. This may also be a mathematical exercise/concept, but for generic recitation of use of machine learning model. 
The amended limitation of “….wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; …” mere recites the use of the predicted value at current time point and does not add to details of how the generating is achieved or how the machine learning is achieved. Further the claim is rejected as abstract idea. MPEP 2106.04(a)(2)III states:
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.

Specifically in this case, due to lack of any details of machine learning model, what the inputs (parameter and core values) stand for and details of the machine learning model --- one may broadly interpret machine learning model as a function, that takes the input and simply generates an output e.g. after having its constants tweaked in the first generating step. E.g.
In the first generating step compute constants A and B (so as to generate the machine learning model):
Y1= f1(A, historical parameter values of runtime parameters)+f2(B, historical core data set)
In the next generating step us the Y to predict parameter values of runtime parameters, where current core data set, A and B are known.
Y2= f1(A, predicted parameter values of runtime parameters)+f2(B, current core data set)
This simple illustration above is not limiting and merely exemplary to demonstrate the breadth of the claim showing how the idea is an abstract idea, given the BRI, it can be performed in human mind (mental process) based on various provided data and/or using mathematical function --- as the claim does not require any level of complexity (See MPEP 2106.04(a)(2)III A-C) --- making the claim ineligible under this step. Further, the completing steps merely computes the modeling results using the predicted parameters and is also considered generically a mental process (of 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application (See MPEP 2106.04(d)).  In particular, The claim 1 recites additional elements (bolded):
8. A system for performing a field operation of a field, comprising: an exploration and production (E&P) computer system, comprising: a computer processor; and memory storing instructions executed by the computer processor, wherein the instructions comprise functionality to:   
obtain a plurality of historical parameter values of a runtime parameter and a first plurality of historical core datasets, wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation, and wherein each of the first plurality of runtime parameter values results in a simulation convergence during the first simulation; generate a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values; obtain, during a second simulation of the field, a current core dataset; generate, using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; complete, using at least the predicted parameter value, the second simulation to generate a modeling result of the field; and utilize the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field; and a repository for storing the machine learning model, the first plurality of historical core datasets, the plurality of historical parameter values, and the predicted parameter value.  


The claim generically recites the use of machine learning model being applied to field of exploration and production (E&P) (of presumably hydrocarbons). The claim limitations merely compute a result and they are never meaningfully applied to the field of exploration and production (E&P). Also see MPEP 2106.05(f) & (h). The recitation of additional elements of computer system, computer processor, memory and a repository is generic and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The obtaining steps amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application and are incorporated from above. Step 2A Prong Two is similar to Step 2B in that both analyses involve evaluating a set of judicial considerations to determine if the claim is eligible. The additional steps/element of obtaining the data is amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g). The field of use claimed (E&P) is generic. See MPEP 2106.05(a) & (f). The generation and use of machine learning model is generically recited to use mathematical concept of machine learning/machine learning model in most generic manner and at best amounts to mere instructions to apply an exception to field of use (facilitate exploratory and /or production operations of the field ). See MPEP 2106.05(f) and 2106.05(h).
Using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Further notice the last step of a repository for storing the machine learning model, the first plurality of historical core datasets, the plurality of historical parameter values, and the predicted parameter value is insignificant extra solution activity because it 
Claim 15 is rejected with similar rationale, mutatis mundus, as claim 1 or 8.
Dependent claims also incorporate limitations from parent claim and besides the rationale presented above are additionally rejected as presented below.
Claims 2 & 3 recite generally extra solution activity of obtaining additional data (MPEP 2106.05(g)) for use in the abstract idea (mental steps/mathematical concept) to adjust (MPEP 2106.05(a)(2) considered as mental process as no details how the adjustment is made --- only to what is adjusted --- machine learning model, without any details of how it is adjusted) and facilitate the simulation (also mental process of facilitation, or at best mathematical step of performing simulation generically). This type of limitation merely confines the use of the abstract idea to a particular technological environment (adjusting performance of any field based on simulation) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h).  For claim 3, the storing step is also rejected as merely performing extra solution activity (MPEP 2106.05(g)) and remains patent ineligible. Claims 9 & 10 are rejected likewise.
Claims 4 & 11 claims first simulation and the second simulation simulate one or more reservoirs of the field based on one or more input value sets, and is provides the field of use for the data provided and does not integrates the judicial exception into a practical application. See MPEP 2106.05(f).
Claims 5-7 & 12-14, further defines abstract algorithm steps by enumerating the runtime parameters.
----- This page is left blank after this line -----
	
Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

The representative Claim 1 (& similarly claim 8 & 15) claims:
generating,…,using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point…

The specification ¶[0037] & [0072] states:
[0037]…The simulators are equipped with many different runtime parameters to optimize the settings of the equation solvers and the simulation time steps defining the sequence of simulation time points. Examples of the runtime parameters include the predicted target time step value, the variable value thresholds, the tolerance of allowed error in the solution, and the maximum number of solver iterations or the type of solver.

the predicted target time step value in specification ¶ [0074]-[0076] it generally states (in ¶[0077]) that other runtime parameters may also be determined using the machine learning model (324) in a similar manner as the target time step described above. The generic disclosure does not provide requires more than a generic statement of an invention’s boundaries as original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed. For example an target solver tolerance value, or a target variable change threshold value, etc (undisclosed)) do not have written description support for using the machine learning model [Emphasis added] and based on the current core dataset to predict parameter value of the target solver tolerance value, or a target variable change threshold value.
Specification ¶[0077] generically states:
[0077] Although the description of the example depicted in FIG. 3.2 above is based on selecting a target time step, other runtime parameter values (e.g., an target solver tolerance value, a target variable change threshold value, etc.) may also be determined using the machine learning model (324) in a similar manner as the target time step described above.

The optional language without support specifically how the machine learning model (324) is used in similar manner (while no manner is disclosed in specification) lacks written description. The amended limitation of wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point does not add to written description related to machine learning model.
Respective dependent claims do not cure this deficiency of the specification. Further specifically the claims 6-7 and 13-14 also lack proper written description specifically. 
Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “generating, using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter”, where in the specific runtime parameter is time step (Specification [0074]-[0076]), does not reasonably provide enablement for where in the specific runtime parameter is solver tolerance, variable change threshold, etc. .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, the breadth of the claim phrase runtime parameter is not limited time step. The first analytical step requires that determination be made as to exactly what subject matter is encompassed by the claims. Specification [0072] states:
[0072] Examples of the runtime parameter value γ.sub.i include, but are not limited to, the time step, solver tolerance, variable change threshold, etc. used in the final successful model computation iteration at time point t.sub.i+1.

Only the time step computation is disclosed as being enabled by specification in ¶ [0074]-[0076]. The breadth of the claim requires that other parameters including unnamed parameters (see etc. in language as not limiting with explicit citation that parameters are non-limited) also need to be enabled.
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the 
Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)) which is not present in this case. Specifically see that applicant has generically (in [0077]) stated other runtime parameter values (e.g., an target solver tolerance value, a target variable change threshold value, etc.) may also be determined using the machine learning model (324) in a similar manner as the target time step described above. There is no working example how the enablement for one parameter (time step) would apply to named and currently unnamed/unlimited runtime parameter. 
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. & (E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen The level of predictability is low as specification [0075] states that “The algorithm T(⋅) may be provided as a service to the modeling engine [i.e. may be external] so that the modeling engine determines the time step by using the algorithm T(⋅) (or the machine learning model (324)) without directly querying the very large training set (320). This machine learning model (324) is updated each time new core dataset is added to the training set (320). The machine learning techniques are used to mine the data in the training set (320) and build the classifier that encompasses the algorithm T(⋅).”. However no citation or incorporation is disclosed of any specific service/type of service, let alone one that is applicable to all runtime parameters. The closest prior art teaches matching the model using Euclidean distance (US PGPUB No. 20130118736 by Usadi et al ¶ [0100], as used in rejection below), however it does not disclose a specific classifier T(•) for time step prediction using the machine learning model.
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” In this case the one enabled parameter (time step) barely discloses what T(⋅) service can be used by enumerating the options, not even showing how they are enabled fully for it (See [0074] randomly select a time step, [0075] using tree assemble classifier) , let alone how they are enabled for other runtime parameter.  
Similar arguments apply to the claim 8 & 15 and In re Wands test performed above also apply in this case. 
Similar arguments apply to respective dependent claims.

------ This is page left blank after this line ------

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20130118736  by Usadi; Adam et al.
Regarding Claim 1 (Updated 3/3/2022)
Usadi teaches a method for performing a field operation of a field (Usadi: Fig.3 Section Workflow for Modeling a Reservoir [0065]-[0068]) , comprising: obtaining  using at least one processor (Usadi: [0145][0146][0020]-[0024]) , a plurality of historical parameter values of a runtime parameter  (Usadi : [0082] as numerical parameters including time step at least, used as training data [0016]) and a first plurality of historical core datasets (Usadi: at least [0016] physical, geometrical, or numerical parameters; [0066], [0067] “…At block 306, a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation. … At block 308, physical properties are calculated from the approximate solution. At block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached. In an exemplary embodiment, the determination is made by identifying that the calculated properties have not significantly changed since the last iteration (which may indicate convergence)….”; [0077]-[0078] as specification of boundary condition as input) , wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation of the field, and wherein each of the first plurality of historical parameter values results in a simulation convergence  (Usadi : [0052] convergence as “history matched” simulation; [0067] “…For example, convergence may be indicated if the currently calculated properties are within 0.01 %, 0.1 %, 1 %, 10%, or more of the previously calculated properties…”) during the first simulation (Usadi: [0067]-[0072]) ; generating, using at least one processor (Usadi: [0145][0146][0020]-[0024]) and a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values  (Usadi: [0067] “…Additionally, the approximate solution may be computed using a solution surrogate [machine learning model] generated according to the machine learning techniques discussed herein…”, [0070]-[0075]) ; obtaining, using at least one processor (Usadi: [0145][0146][0020]-[0024]), during a second simulation of the field, a current core dataset (Usadi: [0077]–[0080] as including boundary condition in addition to associated physical, geometrical, or numerical parameters to determine using the second simulation the state variables;[0086]-[0090]) ; generating, using at least one processor (Usadi: [0145][0146][0020]-[0024]), using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter  (Usadi : [0068] “…[0068] If at block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step….” time step (predicted user parameter) is user selected in view specification; Also the time step is one of the parameters that can be used to filter ([0082]) and is also selected based on other parameter that is used selection ([0100]), where the matching process is the classifier that used the machine learning models to select one model. E.g. a determination made on permeability to select a model also selects the discretization and time stepping of that model as disclosed in [0100] & [0110]) for achieving the simulation convergence during the second simulation (Usadi: [0082] “…The method 600 starts at block 602, wherein the database of solution surrogates is searched to identify a solution surrogate that represents a suitable approximation of the sub region 502 (FIG. 5), based on a comparison of the physical, geometrical, or numerical parameters of the sub region and the solution surrogate. … Examples of numerical parameters that may serve as lookupkeys include, but are not limited to, time step size and geometrical descriptions of the regions, among others….”, implies that time step lookup computed /used in machine learning surrogate model;[0100] computing time step as part of matching; [0067]) wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point  (Usadi : [0067] "... At block 308, physical properties are calculated from the approximate solution. At block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached. In an exemplary embodiment, the determination is made by identifying that the calculated properties have not significantly changed since the last iteration (which may indicate convergence). For example, convergence may be indicated if the currently calculated properties are within 0.01%, 0.1%, 1%, 10%, or more of the previously calculated properties....."; Also see Fig.3 elements 312 for time step); completing, using at least the predicted parameter value, the second simulation to generate a modeling result of the field (Usadi: [0086]-[0090], [0108]); and utilizing, using the at least one processor (Usadi: [0145][0146][0020]-[0024]), the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field (Usadi: [0052][0081][0089] use of flow simulation using neural network to validate strategies to maintain reservoir pressure).Regarding Claims 2 & 9Usadi teaches obtaining, subsequent to completing the second simulation and from the second simulation (Usadi: [0086]-[0090][0108]), a second plurality of historical core datasets corresponding to a plurality of predicted parameter values of the runtime parameter that are used for the second simulation, wherein each of the plurality of predicted parameter values results in the simulation convergence during the second simulation, and wherein the plurality of predicted parameter values comprises the predicted parameter value (Usadi: [0074] training is iterative process and convergence with new data sets can be measured as objective function/cost function as taught in Usadi) adjusting, based at least on the second plurality of historical core datasets and the plurality of predicted parameter values, the machine learning model to generate an adjusted machine learning model (Usadi: [0100] – Euclidean ; and facilitating, using the adjusted machine learning model, the simulation convergence during a third simulation of the field (Usadi: [0108][0089]-[0091] as modifying the boundary condition/state variables computed in adjacent region (core datasets and the plurality of predicted parameter values) to select/use a surrogate model for simulation).  
Regarding Claims 3 & 10
Usadi teaches storing, in a training set, the first plurality of historical core datasets in association with the plurality of historical parameter values and the second plurality of historical core datasets in association with the plurality of predicted parameter values, wherein the machine learning model is generated based on the training set (Usadi: [0089][0080]-[0081]) .  
Regarding Claims 4 & 11
Usadi teaches wherein the first simulation and the second simulation simulate one or more reservoirs of the field based on one or more input value sets  (Usadi: [0087] input value sets include boundary conditions2 ) .  

Regarding Claims 5 &12 (Updated 3/3/2022)
Usadi teaches wherein the predicted parameter value of runtime parameter comprises a time step for simulating the field (Usadi: [0083][0068][0121] [0100]).  
Regarding Claims 6 & 13 (Updated 3/3/2022)
Usadi teaches wherein the predicted parameter value of runtime parameter comprises a solver tolerance for simulating the field (Usadi: [0133]-[0137] solver tolerance as number of weight parameters; Also tolerance can be of which parameters are amenable to constitutive (machine learning) modeling as disclosed in [0120]).  
Regarding Claims 7 & 14 (Updated 3/3/2022)
Usadi teaches wherein the predicted parameter value of runtime parameter comprises a variable change threshold for simulating the field (Usadi: [0067][0074][0129]-[0131] as variable change threshold as bounds of parameter which is used in neural network) .  
Regarding Claim 8 (Updated 3/3/2022)
Usadi teaches a system for performing a field operation of a field (Usadi: Fig.3 Section Workflow for Modeling a Reservoir [0065]-[0068]), comprising: an exploration and production (E&P) computer system (Usadi: Fig.3 Section Workflow for Modeling a Reservoir [0065]-[0068]), comprising: a computer processor (Usadi: [0020]-[0024]); and memory  (Usadi : [0049]) storing instructions executed by the computer processor, wherein the instructions comprise functionality to:  obtain a plurality of historical parameter values of a runtime parameter (Usadi : [0082] as numerical parameters including time step at and a first plurality of historical core datasets (Usadi: at least [0016] physical, geometrical, or numerical parameters; [0066], [0067] “…At block 308, physical properties are calculated from the approximate solution. At block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached. In an exemplary embodiment, the determination is made by identifying that the calculated properties have not significantly changed since the last iteration (which may indicate convergence)….”; [0077]-[0078] as specification of boundary condition as input), wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation, and wherein each of the first plurality of runtime parameter values results in a simulation convergence during the first simulation (Usadi : [0052] convergence as “history matched” simulation; [0067] “…For example, convergence may be indicated if the currently calculated properties are within 0.01 %, 0.1 %, 1 %, 10%, or more of the previously calculated properties…”, [0067]-[0072]); generate a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values (Usadi: [0067] “…Additionally, the approximate solution may be computed using a solution surrogate [machine learning model] generated according to the machine learning techniques discussed herein…”, [0070]-[0075]); obtain, during a second simulation of the field, a current core dataset (Usadi: [0077]–[0080] as including boundary condition in addition to associated physical, geometrical, or numerical parameters to determine using the second simulation the state variables;[0086]-[0090]); generate, using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter (Usadi : [0068] “…[0068] If at block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step….” time step (predicted user parameter) is user selected in view specification; Also the time step is one of the parameters that can be used to filter ([0082]) and is also selected based on other parameter that is used selection ([0100]), where the matching process is the classifier that used the machine learning models to select one model. E.g. a determination made on permeability to select a model also selects the discretization and time stepping of that model as disclosed in [0100] & [0110]) for achieving the simulation convergence during the second simulation (Usadi: [0082] “…The method 600 starts at block 602, wherein the database of solution surrogates is searched to identify a solution surrogate that represents a suitable approximation of the sub region 502 (FIG. 5), based on a comparison of the physical, geometrical, or numerical parameters of the sub region and the solution surrogate. … Examples of numerical parameters that may serve as lookupkeys include, but are not limited to, time step size and geometrical descriptions of the regions, among others….”, implies that time step lookup computed /used in machine learning surrogate model;[0100] computing time step as part of matching; [0067]) , wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; and complete, using at least the predicted parameter value, the second simulation to generate a modeling result of the field (Usadi: [0086]-[0090], [0108]); and utilize the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field (Usadi: [0052][0081][0089] use of flow simulation using neural network to validate strategies to maintain reservoir pressure); and a repository for storing the machine learning model, the first plurality of historical core datasets, the plurality of historical parameter values, and the predicted parameter value (Usadi: [0089][0080]-[0081]).  
Regarding Claim 15 (Updated 3/3/2022)
Usadi teaches a computer program comprising instructions for implementing the method of claim 1 (Usadi: [0142]).
----- This page is left blank after this time -----

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after line ------

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, March 3, 2022


	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks dated 1/4/22, Pg. 9¶1
        2 See instant specification [0026] “[0026] In one or more embodiments, each of the input value sets (232) includes a set of simulation input values corresponding to input parameters for modeling the field
        (100). In one or more embodiments, the input parameters include one or more of a boundary condition…”